Case 3:19-cv-09408-FLW-ZNQ Document 1 Filed 04/09/19 Page 1 of 4 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ROBERT M. BELLONE AND
ANTIONETTE BELLONE
Plaintiffs

v. CASE NO.
TONY R. STONE AND/OR JOHN
DOES 1-10 (being fictitious persons at
this time), WARD TRUCKING, LLC
and/or ABC COMPANIES 1-10 (being

fictitious entities unknown at this time)
Defendants

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

Glen Devora, Esquire

Jonathan D’ Agostino & Associates

3309 Richmond Avenue

Staten Island, NY 10312

Attorney for Plaintiff

PLEASE TAKE NOTICE that Defendants Ward Trucking, LLC and Tony Stone hereby
remove this action to this Honorable Court pursuant to 28 U.S.C. §1332, 1441 and 1446, with full
reservation of any and all defenses and objections.

In support of this Notice of Removal, Defendants Ward Trucking, LLC and Tony Stone
respectfully submit as follows:

1. On or about February 22, 2019 Plaintiffs Robert Bellone and Antionette Bellone
filed a civil action in the Superior Court of New Jersey, Law Division, Middlesex County, styled

as Robert M. Bellone and Antoinette Bellone v. Tony R. Stone and/or John Does 1-10(being

fictitious persons at this time), Ward Trucking, LLC and/or ABC Companies 1-10 (being fictious
Case 3:19-cv-09408-FLW-ZNQ Document 1 Filed 04/09/19 Page 2 of 4 PagelD: 2

entities unknown at this time), Docket No. MID-L-1647-18. A copy of the Complaint is attached
and marked as Exhibit “A.”

2. Upon information and belief, the Complaint was served on Defendants Ward
Trucking, LLC and Tony Stone on March 12, 2019.

3, Pursuant to 28 U.S.C. §1446(a), all process, pleadings and Orders that have
transpired in the State Court action as of the date of this filing are attached at Exhibit “A.”

4. The Superior Court of New Jersey, Middlesex County, is located within the district
for the United States District Court for the District of New Jersey.

5. This Court has jurisdiction pursuant to 28 U.S.C. §1332, in that the true parties are
completely diverse and the amount in controversy exceeds $75,000 exclusive of interest and costs.

6. Plaintiff alleges significant and permanent bodily injuries and pain and suffering
and discomfort as a result of the motor vehicle accident that occurred on November 14, 2017.
Further, Plaintiff alleges he has been, and will be, caused to incur medical expenses in an attempt
to affect a cure for his injuries and has been, and will be, caused to be unable to pursue his usual
occupation and activities. However, there is no specific prayer for relief. See Exhibit “A.”

7. Removal is timely pursuant to 28 U.S.C. §1446(b)(3) in that this Petition is being
filed within thirty (30) days after Defendants received notice that the amount in controversy was
in excess of $75,000.00.

8. Upon information and belief, Plaintiffs maintain their present domicile at 131 47"
Street, Queens, New York, and are adult individual citizens of the State of New York in accordance
with 28 U.S.C. §1332. See Exhibit “A” at ¥1

9. Defendant Tony Stone maintains his domicile and residence at 176 Willow Coutt,

Bensalem, PA, which is his true, fixed and permenant home and place of habitation such as
Case 3:19-cv-09408-FLW-ZNQ Document 1 Filed 04/09/19 Page 3 of 4 PagelD: 3

9. Defendant Tony Stone maintains his domicile and residence at 176 Willow Court,
Bensalem, PA, which is his true, fixed and permenant home and place of habitation such as
whenever he is absent, he has the intention of returning and thus he is a citizen of the
Commonwealth of Pennsylvania in accordance with 28 U.S.C. §1332.

10... Defendant Ward Trucking, LLC is a limited liability company with its principal
place of business in Altoona, Pennsylvania.

11. Defendant Ward Trucking, LLC is a wholly owned subsidiary of the parent
company, Ward Transport & Logistics, Corp., which is a Pennsylvania corporation with its
principal place of business in Pennsylvania where it sits as the sole member of Ward Trucking,
LLC; and therefore Ward Trucking, LLC is a citizen of the Commonwealth of Pennsylvania in
accordance with 28 U.S.C. §1332.

12. Diversity exists as to the parties. See 28 U.S.C. §1332(a)(2); Moore ’s Federal
Practice § 107.14(2)(c) (“a federal district court has original jurisdiction of all civil actions in
which the amount in controversy is satisfied and the action is between citizens of the state and
citizens or subjects of a foreign state. This judicial power has often been referred to as alienage
Jurisdiction.”).

13. In compliance with 28 U.S.C. §1446(d), Defendants Ward Trucking, LLC and
Tony Stone will promptly serve the Superior Court of New Jersey, Middlesex County, Law
Division with a docketed copy of the within Petition for Removal.

WHEREFORE, the Removing Defendants hereby give notice that the above action, now
pending against them in the Superior Court of New Jersey, Middlesex County, is removed to the

United States District Court for the District of New Jersey.
Case 3:19-cv-09408-FLW-ZNQ Document 1 Filed 04/09/19 Page 4 of 4 PagelD: 4

LOCAL CIVIL RULE 11.2
I, Matthew T. Pisano, Esquire hereby certify pursuant to Local Civil Rule 11.2, that the above
captioned matter in controversy is not the subject of any other action pending in any court, or of any

pending arbitration or administrative proceeding.

Respectfully submitted,

PISANO LAW FIRM

 

 

Matthew T. Pisano, Esquire (MP8104)
Pisano Law Firm

309 Fellowship Road

East Gate Center, Ste. 200

Mount Laurel, NJ 08054

Attorneys for Defendants Ward Trucking,

I
f
7 LLC and Tony Stone
pate: 4 | (4
